Title: General Orders, 11 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh sunday August 11th 1782
                     Parole Amsterdam.
                     Countersigns Belhaven
                  Cumberland
                  In order to prevent misapplication of the honorary badges of distinction to be conferred on the Non commissioned officers and soldiers in consequence of long and faithful service, through any mistake or misapprehention of the orders of the 7th instant the general thinks proper to inform the army that they are only attainable by an uninterupted series of faithful and honorable services—A soldier who has once retired from the field of glory forfeits all pretentions to precedence from former services; and a man who has deservedly met an ignominious punishmt or degradation cannot be admitted a Candidate for any honorary distinction, unless he shall have wiped away the stain his reputation has suffered by some very brilliant acheivement, or by serving with reputation after his disgrace the number of years which entitle other men to that indulgence—The badges which Non commissioned officers and soldiers are permitted to wear on the left arm as a mark of long and faithful service are to be of the same colour with the facings of the corps they belong to and not white in every instance as directed in the orders of the 7th instant.
                  The payrolls of the army are in future to be sent in regularly with the Musters, and those corps which have not already sent in their pay-rolls for past musters are to do it immediately.
                  After Orders
                  At a general courtmartial held the 2d instant near Morristown by order of Colonel Dayton, Corporal Gibbs of the 1st Jersey regiment was tried for desertion. For selling and spoiling some of his regimental cloths, and for forging or procuring a forged discharge found guilty, and sentenced to suffer death by hanging.
                  Sylvester Young soldier of the 1st Jersey regiment was tried at the same court—for Desertion, and for spoiling a part of his regimental Clothes found guilty and sentenced to suffer death by hanging.
                  The Commander in chief approves the foregoing sentences.
                  The Muster rolls expected for the army not having arrived the further inspection and muster of it for the month of July is postponed.
                  The board appointed for the inspection of Invalids will meet on Tuesday the 13th instant at 9 o’clock under the Collonade, at which time and place the surgeons of the different regiments in the first and second Massachusetts Brigades and the Artillery will assemble the men of their respective corps who come under the cognisence of the board—they will also obtain the best information they can of the character and circumstances of every individual.
               